DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 7 is objected to because of the following informalities:  The limitation polyethyhydrosiloxane (polyethylhydrosiloxane) is misspelled.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170224823 to Blanda et al. hereinafter “Blanda”.

Blanda is directed to silicone elastomers for medical devices and drug delivery devices.  

Regarding claims 16 - 17, Blanda teaches the use of an addition cure silicone elastomer system for drug delivery devices [0046].  This system is comprised of a cross linkable silicone polymer further comprising vinyl end blocked siloxane polymers (silicone polymer with reactive functionalities), polymethylhydrogen oligomer (silicone crosslinking agent) and a Karlstedt’s catalyst [0046].  Karlstedt’s catalyst (catalyst) is platinium complexed with divinyltetramethyldisiloxane [0046].  Commercially available addition cure silicone products NuSil MED-4870 A/B are taught [0087 – 0091].  These products comprise silica.  Multiple antimicrobial, antibacterial, antifungal, antiprotozoal and antiviral agents are taught for inclusion in the silicone composition [0128 – 0136].  See at least Example 2 [0210].  These compositions are capable of being used as a coating.  

As to claims 18 - 19, Blanda discloses in one embodiment the cure temperature is about 120C and the cure time is about 120 seconds [0173 – 0174].  



Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 – 11, 13 – 18 and 21 – 23 of copending Application No.  16/697223 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application total encompass the claims of 16/697223.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Instant claims 1 - 3 correspond in scope to reference application claims 1 - 3.  

Instant claim 4 correspond in scope to reference application claim 8.  

Instant claim 5 correspond in scope to reference application claim 9.  

Instant claim 6 correspond in scope to reference application claim 10.  

Instant claim 7 correspond in scope to reference application claim 6.  

Instant claim 8 correspond in scope to reference application claim 7.  

Instant claim 9 correspond in scope to reference application claim 11.  

Instant claim 10 correspond in scope to reference application claim 13.  

Instant claim 11 correspond in scope to reference application claim 14.  

Instant claim 12 correspond in scope to reference application claim 15.  

Instant claim 13 correspond in scope to reference application claim 16.  

Instant claim 14 correspond in scope to reference application claim 17.  

Instant claim 15 correspond in scope to reference application claim 18.  

Instant claim 16 correspond in scope to reference application claim 1.  

Instant claim 17 correspond in scope to reference application claim 1.  

Instant claim 18 correspond in scope to reference application claim 22.  

Instant claim 19 correspond in scope to reference application claim 23.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										12/30/21

/PETER A SALAMON/Primary Examiner, Art Unit 1759